Exhibit 10.10


 
FIRST AMENDMENT TO THE
TEXAS EASTERN PRODUCTS PIPELINE COMPANY
RETENTION INCENTIVE COMPENSATION PLAN
PHANTOM UNIT AWARD AGREEMENT


WHEREAS, Texas Eastern Products Pipeline Company, LLC (“TEPPCO”) maintains the
Texas Eastern Products Pipeline Company Retention Incentive Compensation Plan
(the“Plan”); and


WHEREAS, pursuant to the Plan, TEPPCO has entered into a Phantom Unit Award
Agreement (the “Agreement”) certain Eligible Employees (the “Participant”)
setting forth the conditions of the Phantom Unit Award; and
 
WHEREAS, the Plan and each outstanding Agreement has been in operational
compliance with Section 409A and the applicable regulatory guidance thereunder;
and
 
WHEREAS, TEPPCO has determined that each outstanding Agreement should be amended
to be in documentary compliance with Section 409A and the applicable regulatory
guidance thereunder; and
 
WHEREAS, the transition rules of Section 409A provide that TEPPCO has the right
to amend each outstanding Agreement until December 31, 2008 in order to remain
in compliance with Section 409A; and
 
WHEREAS, Section XII of the Plan grants the Board the right to amend the Plan,
or any part thereof, from time to time.
 
NOW THEREFORE, BE IT RESOLVED, that the outstanding Award Agreement to that
certain Participant identified below is hereby amended, to read as follows,
effective November 3, 2008:
 
1.            Section 5 “Distribution Equivalents” is hereby amended in its
entirety, to read as follows:
 
“5.            Distribution Equivalents.       As soon as possible, but in no
event later than 60 days, after each quarterly distribution date, TEPPCO shall
pay to the Participant, if he or she is then an Eligible Employee and has not
had a termination of employment, a cash payment equal to the product of:


(a) the total number of Phantom Units awarded to the Participant, reduced by the
number of Phantom Units redeemed and paid as of the appropriate distribution
record date, multiplied by


(b) the distribution paid with respect to a Limited Partnership Unit for such
quarter.”


2.           Section 6 “Crediting and Redemption of Phantom Units” is hereby
amended in its entirety, to read as follows:


“6.           Crediting and Redemption of Phantom Units.


(a)           Except as otherwise provided in this Section 6, as of the
crediting date set forth in the accompanying Certificate (the “Vesting Date”),
Participant shall be credited with such portion of the total Phantom Units
awarded to the Participant as set forth in the Certificate. Such Phantom Units
shall be credited to the Participant’s Phantom Unit Account and shall become
vested and nonforfeitable.

 
 

--------------------------------------------------------------------------------

 



(b)          Redemption and cash payment of the amount of the Phantom Units
credited to the Participant’s Phantom Unit Account as of the Vesting Date shall
automatically occur within 60 days following the Vesting Date.


(c)           If the Participant’s employment with TEPPCO is terminated, any
Phantom Units that have been awarded, but not credited, to Participant’s Phantom
Unit Account at such time shall be subject to forfeiture in accordance with
Section 16 below and the terms of the Plan.


(d)           If Participant’s employment is terminated due to disability (as
defined in Section 409A of the Code and applicable regulatory guidance) or death
(collectively, “Severance”), any Phantom Units that have been awarded, but not
credited, to a Participant’s Phantom Unit Account at such time of any such
Severance shall be immediately credited to a Participant’s Phantom Unit Account
as of the date of such Severance and redemption and payment shall be made within
60 days following the date of such Severance.


(e)           Phantom Units will be redeemed in the form of cash payment by
TEPPCO.  The cash value of each Phantom Unit will be based on the Market Value
of a Limited Partnership Unit as of the close of business on the Vesting Date or
on the last preceding date on which Market Value can be determined.  Redemption
and cash payment shall be made no later than 60 days following the Vesting
Date.  Cash payment shall be made to the Participant, provided however, payment
upon the death of a Participant shall be made to the Participant’s surviving
spouse, or if no surviving spouse exists, to the estate or legal representative.


(f)           Notwithstanding anything to the contrary herein, if the Committee,
in its sole and absolute discretion, determines that the Participant has an
unforeseeable emergency as defined in Treasury Regulation Section 1.409A-3(i)(3)
and meets all the conditions as set forth therein, then it shall accelerate the
crediting of Phantom Units to the Participant’s Phantom Unit Account and
redemption and payment shall occur within 60 days after the occurrence of the
unforeseeable emergency.”


3.           Section 7 “Distributions on Account of Death” is hereby deleted in
its entirety.
 
4.           Section 17 “Termination of Prior Award” is hereby deleted in its
entirety.
 
5.           All references to Sections in the Agreement that would now be
inconsistent due to the deletion of Section 7 and 17 are hereby amended to
reference the appropriate Section. For example, Section 6(e) references Section
16 in the Agreement.  Due to the deletion of Section 7, the reference to Section
16 might be misleading or inconsistent and such reference shall be amended to
reference the appropriate Section.
 
IN WITNESS WHEREOF, TEPPCO has executed this Amendment in its corporate name the
3rd day of November, 2008.
 


 


 


 

 
  2

--------------------------------------------------------------------------------

 
 


 

   TEXAS EASTERN PRODUCTS    PIPELINE COMPANY, LLC

                                                                                                                 
ATTEST:
 

                                                   By: /s/  JERRY E. THOMPSON  
          Jerry E. Thompson             President & Chief Executive Officer  

                                                                         


The Participant hereby agrees to the following Amendment and consents to such
changes effective as set forth above.
 
PARTICIPANT:

                                                                 
Name:                                                      
 

 
  3

--------------------------------------------------------------------------------

 
